Case 18-12388-SDM   Doc 125    Filed 11/02/18 Entered 11/02/18 17:29:25   Desc Main
                              Document      Page 1 of 4
Case 18-12388-SDM   Doc 125    Filed 11/02/18 Entered 11/02/18 17:29:25   Desc Main
                              Document      Page 2 of 4
Case 18-12388-SDM   Doc 125    Filed 11/02/18 Entered 11/02/18 17:29:25   Desc Main
                              Document      Page 3 of 4
Case 18-12388-SDM   Doc 125    Filed 11/02/18 Entered 11/02/18 17:29:25   Desc Main
                              Document      Page 4 of 4
